IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31220
                         Summary Calendar



                      LARRY E. CLARK; ET AL,

                                                         Plaintiffs,

                            LARRY E. CLARK,

                                               Plaintiff-Appellant,

                                versus

    STATE OF LOUISIANA, on behalf of Louisiana Department of
Transportation and Development; CHARLES E. SOILEAU; BERTRAND &
SOILEAU; FRANK DENTON; MIKE FOSTER; CADDO PARISH COMMISSION; POLICE
     JURY OF CADDO PARISH; MANGHAM & DAVIS; WILLIAM SUSSMAN,

                                               Defendants-Appellees.

                       - - - - - - - - - -
          Appeals from the United States District Court
              for the Western District of Louisiana
                       USDC No. 98-CV-1753
                       - - - - - - - - - -

                             June 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Pro se litigant Larry Clark requests this court’s permission

to appeal in forma pauperis in this case, which was recently

removed from state court.    This court lacks appellate jurisdiction

because the record shows that no federal judgment has been entered

in the case.   28 U.S.C. §§ 1291, 1292.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     “If upon the hearing of any interlocutory motion . . . it

shall appear to the Court that the appeal is frivolous and entirely

without merit, the appeal will be dismissed.”    5TH CIR. R. 42.2.

     As no judgment appealable to this court has been entered in

this case, we conclude that the appeal lacks arguable legal merit.

Clark’s motion to proceed IFP on appeal is DENIED and the appeal is

DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.   We caution Clark that

any additional appeals filed by him or on his behalf will invite

the imposition of sanctions.    To avoid sanctions, Clark should

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

    MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.